Vanderburgh, J.
The plaintiff seeks by this action to recover back the sum of $750, paid defendant on the contract in question, on the ground of an entire want or failure of consideration. We think the construction placed upon the contract by the trial court was correct. To aid in its interpretation, it was proper to admit evidence of the nature and situation of the subject-matter, and the circumstances under which the contract was made. In view of the existing facts and circumstances, it is plain that the consideration for the payment of this sum was the transfer to him of an equal interest in a contract and scheme which defendant had,entered into with one Eea for securing the title to the land described, upon which certain improvements had been made by defendant at considerable expense, and which Eea was occupying and holding in pursuance of the previous’ arrangement and agreement between him and defendant. The land was situated on the line of the Northern Pacific railroad, and upon the west bank of the Missouri river, and it is evident was likely to become valuable. The nature of the case seems to have been well understood by the plaintiff, and no fraud is suggested. Nor is it claimed that there was anything unlawful in the contract with Eea as to his part in the arrangements for securing title to the land. If there had been, the court would not lend its aid to any party to the transaction.
If, as the parties undoubtedly hoped, the prior occupancy of the land by Eea should enable them to make a favorable purchase of it from the railway company in case it should fall to it, or a profitable transfer of his possessory rights and improvements, there would be a reasonable expectation of a profitable investment for the plaintiff. Of this it was for the plaintiff to judge when he entered into the arrangement. The court is not called upon to weigh the probabilities of the success of the speculation into which the parties chose to enter. There was, doubtless, a reasonable expectation of success, and *4this constituted a sufficient consideration for the purchase by the plaintiff of his share or interest in the investment. There was a possibility of benefit to the plaintiff, and it is sufficient that the consideration be of some value, or of a nature that may enure to the benefit of the party. Hubbard v. Coolidge, 1 Met. 84.
We think the conclusions of the court are sustained by the evidence, and that the judgment should be affirmed.